Citation Nr: 0637051	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  96-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for ruptured ovarian 
cyst.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a liver disability.

6.  Entitlement to service connection for bronchial asthma, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

9.  Entitlement to service connection for a disability 
manifested by menstrual irregularities, to include as due to 
an undiagnosed illness.

10.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1991 to April 1991 
with approximately 16 years prior inactive duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and December 2001 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The Board notes that the veteran has submitted multiple 
substantive appeals during the course of this appeal.  The 
first substantive appeal was dated in November 1996 and 
requested a local hearing which was scheduled and re-
scheduled (at the veteran's request) on several occasions.  
The second substantive appeal was dated in March 1999 and did 
not request a hearing.  The last substantive appeal was dated 
in November 2002 and requested a Board hearing at the RO.  A 
November 2002 cover letter from the veteran's representative 
confirmed that the veteran was requesting a Board hearing at 
the RO.

For reasons that are not entirely clear, the record reflects 
that the veteran was scheduled for a Board hearing in 
Washington, D.C. in October 2006.  In September 2006, the 
veteran submitted a letter to the Board in which she stated 
that she could not attend the Board hearing in Washington, 
D.C. and she also noted that she originally requested a 
hearing in New York. 

Thus, the record shows that the veteran has requested both a 
local RO hearing and a Board hearing at the RO.  The Board 
finds that this matter must be remanded to the RO to 
determine if the veteran wants a Board hearing at the RO or a 
local hearing at the RO.  The RO should schedule the veteran 
for whichever type of hearing she selects.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask her to clarify if she wants a Board 
hearing at the RO or a local hearing.

2.  The RO should schedule the veteran 
for whichever type of hearing she 
selects, if any, and the RO should 
clearly notify the veteran of the date, 
time and place of the scheduled hearing.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claims 
remaining on appeal.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


